Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00190-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

 CITY OF BOERNE CHIEF OF POLICE JAMES KOEHLER, Officer Pablo Morales, and
                           Martha L. Donohue,
                               Appellees

                     From the County Court at Law, Kendall County, Texas
                        Trial Court No. 15-003-CCL and 15-003-CCL-A
                       Honorable William R. Palmer Jr., Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment granting
Chief Koehler and Officer Morales’s plea to the jurisdiction is affirmed. The trial court’s judgment
granting Martha Donohue’s plea to the jurisdiction is reversed and remanded.

       SIGNED March 8, 2017.


                                                  _____________________________
                                                  Irene Rios, Justice